Appellee brought this suit against appellant, seeking to recover damages for personal injuries to his wife, and, from a verdict and judgment for the plaintiff for $9,750, the defendant has appealed. No complaint is made of the verdict of the jury, and therefore it is unnecessary to make any findings of fact.
The first assignment of error complains because the trial court permitted the plaintiff to file a supplemental petition after the jury had been selected and the other pleadings read to the court and jury. Notwithstanding the fact that we have a statute declaring that the court may permit amendments at any time before announcing ready upon the merits and not thereafter, our Supreme Court has held that statute to be directory, and under that holding the trial court had the discretion to permit the supplemental petition to be filed at the time referred to. Furthermore, it is quite certain that, if error was committed in that respect, it in no wise influenced the jury in finding against appellant, and therefore the assignment complaining of that ruling is overruled.
All the other assignments of error complain of certain rulings upon the admissibility of testimony. The questions thus presented are neither novel nor difficult, and appellant has cited no authority in support of any of its contentions. Therefore we deem it unnecessary to discuss the questions involved in the rulings referred to, and content ourselves with saying that they have all been considered and are decided against appellant.
No reversible error has been shown, and the judgment is affirmed.
Affirmed.